Title: To George Washington from Major General Stirling, 13 January 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            13 January 1780from Genl Irvines quarters [Crane’s Mill, N.J.]
            Sir,
          
          After a full consultation with General Irvine Col. Hazen and Colonel Stewart, and hearing the result of their intelligence and observations—I am of opinion that an attempt to surprise the enemy on Staten Island would have very little probability of success. They are as much upon their guard as they can be—They have patroles at every accessible place; and for this purpose make use of all the Militia as well as their own horse and foot. The difficulties too of getting upon the Island appear to be greater than was imagined; and the roads will no doubt be rendered very bad by the drifting of the snow as the wind has been pretty high to day. Col. Stewart will give your Excellency a detail of particulars by which you will be the better able to judge whether it will be eligible to continue the original plan to change it for another or defer the execution to a more favourable opportunity—The roads a few days hence may be more practicable and the enemy fatigued by their continual guards and patroles may relax in their vigilance.
          
          It has been suggested that relinquishng the idea of a surprise a descent may be made upon the Island in hopes of bringing the enemy to a surrender, as it is said they are very short of provisions and have no covering in their works—But our intelligence is not so explicite on these heads as might be wished. It is a question whether their huts are not near enough to their works to be effectually under their protection; and on this plan we must expect that our own troops will suffer greatly from the severity of the weather which is at this time excessive.
          If any thing is attempted under our present information, I should think our whole force ought to be collected at one point and that the detachments now preparing ought to join the others here.
          I shall make every preparation with the troops here and shall be ready to do whatever Your Excellency shall direct—I request the favour of hearing from you as early as possible tomorrow.
          My opinion is that if any thing is done it must be by force and in open daylight. Very respectfully Yr obt
          
            stirling,
          
        